DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “free run” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figures 2-6 are objected to for failing to meet drawing criteria set forth in 37 CFR 1.84(l).  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.
The drawings contain improper use of arrows.  Arrows may be used at the ends of lines, provided that their meaning is clear, as follows: (1) On a lead line, a freestanding arrow to indicate the entire section towards which it points.  They must originate in the immediate proximity of the reference character and extend to the feature indicated.  Refer to 37 CFR 1.84(q).  
Figure 2, reference characters “210” and “220” are ambiguous as to what structure they are referencing due to improper use of lead lines. 
Figures 2 and 3, reference character “110” has an arrow in Figure 3, but no arrow in Figure 2.  It is unclear if “110” is referencing a specific component or an entire section.
Figure 4, reference characters “330” and “340” are ambiguous as to what structure they are referencing due to improper use of lead lines.
Figure 4, reference character “344” has a lead line with improper use of an arrow since it is referencing a specific component (first chain drive) and not an entire section.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The Specification associates reference number “214” with “engagement element” and “transfer element.”  
The Specification associates reference number “112” with “first deflection roller” and “second deflection roller.”
The Specification associates “transfer element” with reference characters “212, 222” and “212, 214.” 

The Specification associates “second deflection roller” with reference characters “114, 124” and “112, 114.”
Page 12, Line 10 recites the phrase “what means that they are arranged…”  Rewording should be considered.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: “suspension element,” “discharge unit,” “transfer unit,” “drive assembly,” “single drive device,” and “transmission assembly.” 
Claim 4: “engagement element.”
Claim 3: “free run.”
Claim 6: “transfer devices.”
Claims 8 and 10: “discharging devices.”
Claim 11: “transmission stage.”
Claim 12: “clamping arrangement.”
Claim 13: “pusher device,” “pusher drive,” and “pusher element.”
Claim 15: “sensor device.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim limitation “free run” is not defined by sufficient structure within the disclosed Specification or Drawings to perform the claimed function.  Consequently, it is unclear that Applicant was in possession of the invention as claimed at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the term “like” in the phrase “rod-like element” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim limitation “free run” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-15 (as best understood by the Examiner) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfeiffer (US 3,363,743).
Claim 1. A device which is capable of removing a rod-like element (2) from a loading zone of a hanging line, wherein the rod-like element is arranged in a loading position of said loading zone in which the rod-like element can successively be loaded with sausage-shaped products, each of which contain a flowable filling material in a tubular or bag-shaped packaging casing provided with a suspension element through which the sausage-shaped products can be suspended on the rod-like element in the loading position, the device comprises: a discharge unit (disclosed as “tilter apparatus”) for discharging the loaded rod-like element out of the loading zone of the hanging line in a discharge direction; a transfer unit (disclosed as “testing device”) being reversibly movable (the test unit is capable of being operated in reverse) in a transfer direction between an engagement position (where 2 is captured by 1b and 1c) in which the transfer unit engage the rod-like element to be removed from the loading position, and a retracted position (position where 1b and 1c release 2) in which the loaded rod-like element is transferred to said discharge unit; and a drive assembly (comprised of electric motor, 12, 13, and drive linkage for shaft of sprocket wheel 1) having a single drive device (electric motor, not illustrated) and transmission assembly (12 and 13) for intermittently driving the discharge unit in the discharge direction, and capable of reversibly driving the transfer unit in the transfer direction between the engagement position and the retracted position (Col. 2-3 and Fig. 1a-2b).
Claim 2. The device according to claim 1, wherein the transfer unit is capable of being reversibly moved by reversing the single drive device.
Claim 3. The device according to claim 1, wherein the transmission assembly includes a free run (drive shaft of 1) for intermittently driving (by means of turning motor on and off) the discharge unit (Fig. 1a-2b).
Claim 4. The device according to claim 1, wherein the transfer unit includes at least one engagement element (1c) reversibly movable between an extended position and a retracted position (Col. 2 and Fig. 2a).
Claim 5. The device according to claim 4, wherein the engagement element is a spring-loaded latch (Fig. 2a).
Claim 6. The device according to claim 1, wherein the transfer unit comprises two at least substantially identical transfer devices (shown in Fig. 1a) which engage the rod-like element to be removed in the region of its ends (Fig. 1a).
Claim 10. The device according to claim 6, wherein the discharge unit includes two identical discharge devices (shown in Fig. 1a) supporting the loaded rod-like elements in the region of their ends, and wherein the transmission assembly includes coupling rods (11) for synchronizing the movement of the transfer devices and the movement of the discharge devices (Col. 3 and Fig. 1b).
Claim 8. The device according to claim 1, wherein the discharge unit includes two identical discharge devices (shown in Fig. 1a) supporting the loaded rod-like elements in the region of their ends (Fig. 1a).
Claim 9. The device according to claim 8, wherein each of the discharge devices includes an at least approximately horizontally arranged chain conveyor (8a and 8b) (Col. 3 and Fig. 1a and 2b).
Claim 11. The device according to claim 1, wherein the transmission assembly includes at least one transmission stage (13) for adapting the speed of the discharge unit to the speed of the transfer unit (Col. 3 and Fig. 1a).
Claim 12. The device according to claim 1, further comprising a clamping arrangement (1b and 1c) for securing the rod-like element in the loading position (Fig. 2b).
Claim 13. The device according to claim 12, wherein the clamping arrangement comprises a pusher device (1, which is interpreted as a “pusher device” in that the teeth of 1 push on each of 1a) with a pusher drive (shaft for 1) and a pusher element (1b) (Col. 3 and Fig. 1a and 2a).
Claim 14. The device according to claim 13, wherein the pusher element is interchangeable (all of 1b shown appear identical, or interchangeable), and has an abutment surface (surface that contacts 2) specific to the shape of the rod-like element (Col. 3 and Fig. 2b).
Claim 15. The device according to claim 13, wherein the clamping arrangement includes a sensor device (Col. 3, Ln. 26-30) for detecting at least one position of the pusher element (implicitly disclosed given that the testing device knows when to activate cylinders 3a when a defective pipe is detected).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer in view of Itoh et al. (US 10,053,300).
Claim 7. Pfeiffer does not recite each transfer device includes a driving rack for linearly reversibly moving the transfer devices between the engagement position and the retracted position.
	However, Itoh discloses a transfer unit (1) having two substantially identical transfer devices (11), and teaches the transfer device includes a driving rack (9) for linearly reversibly moving the transfer devices, and further teaches the configuration reducing the overall height of the transfer device (Col 12-13 and Fig. 1-4).
	Therefore, in view of Itoh’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Pfeiffer’s transfer unit to include transfer devices that each include a drive rack to reducing the overall height of the transfer device.
With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), the structures cited in the art of record as disclosing or teaching these limitations are either structurally similar to the respective structure cited by Applicant in the Specification or perform the same claimed function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652